Case 1:19-cv-01602-LMB-JFA Document 29 Filed 04/20/20 Page 1 of 2 PageID# 98




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


ISAAC SUTOR,                                    )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )         Civil Action No. 1:19-cv-01602
                                                )
AMERIGROUP CORPORATION,                         )
                                                )
       Defendant.                               )


             JOINT MOTION TO ENTER STIPULATED PROTECTIVE ORDER

       Plaintiff Isaac Sutor and Defendant Amerigroup Corporation, through their respective

attorneys of record, pursuant to Fed. R. Civ. P. 26(c), respectfully jointly move the Court for

entry of the attached Stipulated Protective Order and state as follows in support:

       1.      The parties contemplate that discovery in this action may involve the production

or disclosure of trade secrets, confidential personal, financial or business information and/or

competitive information.

       2.      To ensure the protection of such information from public disclosure, the parties

request entry of a Stipulated Protective Order in this case, a copy of which is attached hereto as

Exhibit 1.

       3.      As evidenced by the electronic signatures of counsel for the parties on the

proposed Stipulated Protective Order, Plaintiff and Defendant, by counsel, consent to jointly

move to enter the attached Stipulated Protective Order.

       4.      Because the parties have agreed to the entry of the proposed Stipulated Protective

Order, no hearing on this Joint Motion is necessary unless desired by the Court.
Case 1:19-cv-01602-LMB-JFA Document 29 Filed 04/20/20 Page 2 of 2 PageID# 99




           WHEREFORE, Plaintiff Isaac Sutor and Defendant Amerigroup Corporation, by counsel,

respectfully request that the Court grant their Joint Motion and enter the attached Stipulated

Protective Order.


Respectfully submitted, this 20th day of April, 2020.


/s/ Kristi C. Kelly                               By: /s/ Massie P. Cooper
Andrew J. Guzzo, VSB No. 82170                    Alan D. Wingfield, VSB No. 27489
Casey S. Nash, VSB No. 84261                      Virginia Bell Flynn, VSB No. 79596
KELLY GUZZO, PLC                                  Massie P. Cooper, VSB No. 82510
3925 Chain Bridge Rd, Suite 202                   TROUTMAN SANDERS LLP
Fairfax, VA 22030                                 1001 Haxall Point, 15th Floor
Telephone: (703) 424-7572                         Richmond, Virginia 23219
Facsimile: (703) 591-9285                         Telephone: (804) 697-1350
Email: kkelly@kellyandcrandall.com                Facsimile: (703) 448-6520
Email: aguzzo@kellyandcrandall.com                Email: alan.wingfield.@troutman.com
Email: casey@kellyandcrandall.com                 Email: virginia.flynn@troutman.com
Counsel for Plaintiff                             Email: massie.cooper@troutman.com
                                                  Counsel for Defendant




42110824                                       -2-
